Mr. Chief Justice Shepard
delivered the opinion of the Court:
The liability of the plaintiff for the damages, as well as that *231of his surety, is under and by virtue of the bond executed by them. Neither can be held bound beyond the terms and legal effect of the bond. Meyers v. Block, 120 U. S. 206, 211, 30 L. ed. 642, 643, 7 Sup. Ct. Rep. 525.
The authority to grant a restraining order before the hearing of a motion for an interlocutory injunction is conferred by sec. 718, Rev. Stat. U. S. Comp. Stat. 1901, p. 580. The distinction between such a restraining order and an interlocutory or temporary injunction is thus pointed out in a recent decision of the Supreme Court of the United States: “Under this section, originally passed June 1, 1872 (17 Stat. at L. 196, 197, chap. 255, § 7), a restraining order with features distinguishing it from an interlocutory injunction was introduced into the statutory law. In the prior act of Congress of March 3, 1793 (1 Stat. at L. 334, 335, chap. 22), it was provided in sec. 5: ‘Nor shall a writ of injunction be granted in any case without reasonable previous notice to the adverse party or his attorney of the time and place of moving for the same.’ By force of sec. 718 a judge may grant a restraining order in case it appears to him that there is danger of irreparable injury, to be in force ‘until the decision upon the motion’ for temporary injunction. Thus, by its very terms the section (718) does not deal with temporary injunctions, concerning which power is given in other sections of the statutes, but is intended to give power to preserve the status quo, when there is danger of irreparable injury from delay in giving the notice required by equity rule 55, governing the issue of injunctions. While the statutory restraining order is a species of temporary injunction, it is only authorized, as sec. 718 imports by its terms, until the pending motion for a temporary injunction can be heard and decided.” Houghton v. Meyer (Houghton v. Cortelyou) 208 U. S. 149, 155, 52 L. ed. 432, 434, 28 Sup. Ct. Rep. 234.
In accordance with the doctrine enounced, it must be held that the undertaking entered into in compliance with the restraining order had fully performed its office when the order of June 13, 1905, was entered. The defendant having had notice and having answered the bill, the substantial object of that *232hearing was to determine whether the temporary injunction prayed for should be granted. It is true that the order then entered purported to continue the restraining order until the final hearing, and made no mention of an additional or new bond. But, as the restraining order had answered the purpose of its grant, it necessarily terminated by virtue of the statute authorizing it, when the regular hearing upon notice was had. The recital of its continuance must therefore be regarded as the grant of the temporary injunction, which it was in substance and effect. It is immaterial that the plaintiff and defendant may have regarded the undertaking as continuing in force after that date; or that, if any question had been raised as to the execution of a new undertaking to abide the result of the temporary injunction, the appellants would probably have agreed or conceded that the original undertaking should remain in full force and effect until final hearing. In response to such an argument, in the case before cited, the court said: “We do not think the case can be decided upon conjecture as to what bonds might have been required. We must determine the case upon the liability of the principals and sureties on the bond which was acWally given. When the parties gave this undertaking, the court, exercising its discretion, had required that the restraining order should be upon condition that bond be given to secure the defendant against loss because of this temporary restraint.”
To protect' himself against further probable injury, when the second order was entered, the defendant should have asked that a new undertaking be entered into. Probably, by consent of the parties to the suit, the original undertaking might have been continued in force for all the purposes of the temporary injunction, but this could not be done without the express consent of the surety therein. There was no such express consent by the' principal, much less by the surety.
Notwithstanding the injury which the appellee has suffered through regarding the original undertaking as in force during the pendency of the suit, we are compelled by the decision in *233Houghton v. Meyer, supra, to hold that the decree was erroneous.
It will, therefore, be reversed with costs, and the cause remanded in order that it may be ascertained what damages, if any, were occasioned by the operation of the restraining order until June 13, 1905. Reversed.